El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
Al morir Don Cristóbal Vallecillo en el año 1897, su viuda e hijos, estos últimos casi todos menores de edad, encontra-ron que .sobre la hacienda “Mercedita” y otras dos fincas más, pesaba una "hipoteca a favor del Banco Territorial y Agrícola, constituida en el año 1895, para responder de se-senta y cinco mil pesos, los que con sus intereses al 9 por ciento, ascendían a ciento diez y ocho mil treinta y dos pesos, cincuenta y dos centavos, que habían de ser pagados en 30 semestres y de los cuales sólo habían sido satisfechos cuatro, hasta el fallecimiento de Don Cristóbal.
No pudiendo los herederos hacer frente a estas deudas y a otras de Don Juan Beltrán y Don Roberto Graham, y siendo apremiados por sus acreedores y habiendo el expresado banco comenzado gestiones para cobrar judicialmente lo que se le debía, los expregados herederos resolvieron vender la hacienda “Mercedita” y otras fincas; y al efecto el día 2 de octubre de 1900 celebraron con Don Rafael Fabián, Don Enrique Delgado, Don Conrado Palau, y otros, un contrato por el cual se comprometieron a vender en el término de un mes la citada Jiacienda a la sociedad Compañía Azucarera del Este,-que dichos señores proyectaban constituir para expío-*137tar a la referida “Mercedita” y otras fincas. El precio convenido para la venta se fijó en la suma de $120,000 y £3,709 17s. 3d. de cuya cantidad se deduciría el importe de lo que la Sucesión Valleeillo resulta adeudando al Banco Territorial y Agrícola, ascendente a 90,735 pesos 79 centavos, equivalente a $54,032.27, según liquidación hecha en esa misma fecha. Este cálculo fué hecho por el banco y suministrado a las partes contratantes.
T en 30 del mismo mes y año, la Sucesión Valleeillo hizo a favor de la Compañía Azucarera del Este la venta defini-tiva dé la hacienda “Mercedita” y de otra propiedad, com-puesta de unas 870 cuerdas, por la suma convenida en el contrato, cuyo total equivale a $138,585.30. La escritura expresa que ciertas sumas habían de deducirse y pagarse por la Compañía a diferentes personas incluyendo la deuda pen-diente con el banco, siendo todas estas personas acreedores de la Sucesión Valleeillo. La cláusula en que especialmente se hace referencia- del pago al banco, es como sigue:
“De esta cantidad (osea $138,585.30 expresada en el contrato como la causa o precio de la venta) debe deducirse en primer término la suma de $54,032.27 a que monta el crédito hipotecario y los intereses que pesan sobre la primera finca vendida, según liquidación de 30 de septiembre último, y cuya cantidad se reserva la compañía compra-dora para abonarla al acreedor, o sea al Banco Territorial y Agrícola de esta Isla. ”
Las otras sumas que se dedujeron se debían a otros acree-dores y habían de entregárseles por la compañía compradora;
Algunos meses después de esa compraventa la Compañía Azucarera del Este necesitó dinero para el fomento de la hacienda o plantación “Mercedita” y habiendo acudido en solicitud de él al banco, se negó éste a recibir en garantía una segunda hipoteca por prohibirlo sus reglamentos y sus estatutos, pero consintió en dar la cantidad solicitada me-diante la constitución de otra hipoteca en concepto de primera, que comprendiese en su totalidad'el nuevo préstamo y'el que *138aun se adeudaba de los Valleeillo y consiguiente cancelación de ésta.
Este nuevo contrato o hipoteca se celebró finalmente el día 31 de agosto de 1901, y la liquidación que se hizo en julio 30 de 1901, mostraba que la cantidad necesaria para arreglar el crédito hipotecario de Valleeillo era de $27,643.07. En otras palabras, la suma que se hubiera necesitado en octubre de 1900, fecha de la venta para cancelar el crédito, hubiera sido aun menor de $27,643.07 teniendo en cuenta los intereses. Por tanto puede decirse, hablando en términos generales, que en octubre de 1900, en vez de necesitarse la suma de $54,032.27 para cancelar el crédito, solamente era necesaria la mitad de dicha suma.
La hipoteca de Valleeillo, según sus términos, llegaba hasta cierta fecha del año 1910. La demanda en este pleito se esta-bleció en 30 de agosto del 1910, en la que se expresaron sus-tancialmente los anteriores hechos y en adición a los mismos alegaron los demandantes que los demandados, o .algunos de ellos, habían hecho creer de modo fraudulento a los deman-dantes que la suma que se debía a la compañía en la fecha de la venta era la de $54,000 en vez de ser una de $27,000. La razón por la cual decimos, “algunos de los demandados,” es porque la finca “Mercedita” fué posteriormente vendida a otras compañías y el pleito se ha establecido contra todos ellos. La alegación de fraude se hizo prácticamente contra la Compañía Azucarera del Este. La corte inferior resolvió que la compañía había sido culpable de fraude 'y engañado a los demandantes y ordenó que pagara la suma de $26,839.27 a los demandantes, con sus intereses desde el día 30 de octubre de 1900. La suma así adjudicada por la corte,'es la diferencia entre los $54,032.27 y la suma que efectivamente pagó la Compañía Azucarera del Este al banco. .
No ha sido .demostrado por la prueba que la Compañía Azucarera del Este fuera culpable de-fraude, pero creemos, que las partes otorgaron el contrato-de; compraventa debido a un error de hecho ■ cometido .por dichas partes. ¡Ambas *139partes creyeron al parecer que la suma total de $54,032.27 había de pagarse al banco. Los demandados no niegan que la cantidad que solamente se debía al banco en la fecha de la venta eran unos $27,000, pero lo que sí afirman, es qué el contrato se hizo en tal forma, porque los demandados espera-ban utilizar la suma de $54,000 más. o menos, durante todo el término de la hipoteca de yallecillo. Alegan además que cuando arreglaron la deuda con el banco los $27,000 quedaron incluidos en la" nueva hipoteca ■ y que en la operación que se siguió, todavía tenían necesidad de cancelar una Obliga-ción de $27,000 con intereses. En verdad creemos que los demandados tenían cierta idea de haber verificado el pago de la suma total de $54,000, pero esto' evidentemente no se verificó.
Examinemos el propio contrato. La causa que en el mismo se expresa es la suma de $138,585.30. Los demandados recibieron en cambio todas las fincas hipotecadas y algunas otras. Debe suponerse y en verdad ha sido admitido por los demandados, que el valor real de la finóa era la suma fijada en la escritora. Los demandados admiten de igual modo que aunque la transacción en realidad no fué una muy conveniente cuando se hizo, sin embargo, resultó luego un buen negocio. Con el 'fin al parecer de que no continuara la finca sujeta a ninguna obligación que ellos mismos no pu-dieran cumplir, retuvieron varias sumas para pagar a varios acreedores incluyendo el Banco Territorial. De aceptar la teoría de los demandados relativa a que los intereses era la verdadera cuestión del contrato, según dijo uno de ellos, sería revestid a la operación de un carácter fraudulento que ya hemos visto no fué lo que ocurrió; en otras palabras, si los demandados tenían la intención de reservar la .suma de $27,000 y expresaron, que pagaban $138,000 y que solamente entregan el equivalente de $111,000, esto hubiera sido un juego de números por .parte de pilos y por consiguiente un fraude. Hubiera habido .una gran falta de franqueza al no expresar la causa en la cantidad de $111,000. El contrato de *140la compañía demandada era el cónservar el dinero para el pago de la dencla al banco y al encontrar que esta deuda era solamente de $27,000 .en' vez ’ de $54,000, 'quedaron obligados para con los demandantes por una suma igual a la diferencia. De igual modo si hubieran encontrado que la deuda de Bel-trán o G-raham era menor qué la suma especificada en la escritura, hubieran incurrido en iguales obligaciones para la devolución de la misma' a los demandantes. Puede alegarse que los demandados no hubieran celebrado el' contrato de haber sabido que inmediatamente quedaban obligados al pago de otros $27,000 a los demandantes; pero considerando el con-trato tal como aparece, creemos que' puede inferirse de sus propios términos que los demandados trataron de pagar a los demandantes la suma de $138,000 o su equivalente, y al encon-trar que solamente la cantidad de $27,000 de los $54,000 reser-vados era la que se necesitaba, que la suma de $27,000 res-tantes pertenecía a los demandantes.
'Aun cuando puede estimarse que ios demandados empe-zaron a hacer pagos de intereses sobre los $27,000 con motivo de la nueva operación con el banco, cuyos intereses de otro modo no hubieran tenido que pagar, sin embargo, si los $54,000 los hubieran debido en realidad, los demandados hubieran tenido que pagar los $27,000 de dicha suma dentro de la mitad del tiempo hasta donde alcanzaba la hipoteca; pero por otra parte, los demandados hubieran quedado tam-bién obligados al pago de otra suma de $27,000 por la otra mitad del término del contrato, la que en realidad nunca paga-ron; de modo que, como la suma que se debía al banco y la que la compañía reservó eran prácticamente iguales, el in-terés que hubieran tenido que pagar los demandados durante el primer término del contrato, está compensado por los in-tereses que se ahorraron en la última parte del término por el cual se hizo el contrato, debido al hecho de que nunca tuvieron que pagar los segundos $27,000 al banco.
Los demandados promovieron algunas' objeciones legales relativas a que la acción era sobre cobro de dinero indebida-*141mente satisfecho y el cual debe devolverse,, y que la corte inferior' en sus consideraciones de hecho fundó el cobro por parte de los demandantes en los artículos 1796 y 1797 del Código Civil. La demanda, sin embargo, no hace alegaciones en tal sentido, pues simplemente es un , pleito sobre cobro de dinero que los demandantes alegan que se les debe por los demandados. Si existe algún cambio en la consideración hecha del caso por la corte inferior, éste no podía perjudicar a los demandados por ser incontestables los hechos del caso.
Sin embargo, no creemos, en vista de todas las circuns-tancias del caso, que el demandado esté obligado a pagar intereses desde octubre de 1900. Los demandantes no-están completamente exentos de culpa en este asunto, puesto que era una cuestión muy fácil para ellos el haberse : penetrado» del estado de.su crédito con el banco, y-haber exigido ante-riormente el pago a la Compañía Azucarera del Este. No-hicieron tal cosa, y por, tanto, creemos que el cobro de inte-reses debe estar limitado a la fecha de la presentación de la, demanda.
Si bien la demanda en este caso se ha dirigido también contra las corporaciones “Yabucoa Sugar Company”, y, “Toro, Fabián y Compañía,” compradora la primera a ,1a Compañía Azucarera del Este de la finca a que se refiere este litigio y la segunda también compradora con pacto de re,tro, no vencido en la fecha de la reclamación a la “Yabucoa, Sugar Company,” corporaciones que también han sido con-denadas por la corte inferior al pago de la cantidad especi-ficada en la sentencia, sin embargo, el único hecho probada contra ellas de que algunos de sus socios lo fueron también de la Compañía Azucarera del Este que contrató con los demandantes, no es suficiente para que incurran en la condena que se les ha impuesto, porque tales corporaciones no pueden ser responsables, como entidades jurídicas, de los actos que algunos de sus socios puedan haber realizado cuando forma-ban parte de otra sociedad o ■ corporación, por cuyo motivo deben ser absneltas de la demanda.
*142Con estas modificaciones debe confirmarse la sentencia.

Modificada la sentencia.

Jueces concurrentes: Sres Asociados del Toro y Aldrey.
El Juez. Asociado Sr. MacLeary hizo constar lo siguiente: “Yo creo que la sentencia dictada por la corte sentenciadora debe ser confirmada en su totalidad tal como está redactada. ’ ’
El Juez Presidente Sr. Hernández no tomó parte en la resolución de este caso:
HabiéNdose pResentado con posterioridad una moción de reconsideración de sentencia, el- Juez Asociado Sr. Wolf, en abril 4, 1913, emitió la siguiente opinión del tribunal.
Dos son los fundamentos en los' cuales basan los apelados la moción sobre reconsideración. El primero hace referencia, en substancia, a que la alegación contenida en la demanda de que la Yabucoa Sugar Company y Toro, Fabián & Co. eran continuadores de la Compañía Azucarera del Esté, nunca fué impugnada formalmente por los apelantes. Sin embargo, • los apelantes hicieron una negación general de los hechos con-tenidos en la demanda, obligando á los demandantes a pre-sentar su prueba; también alegaron específicamente que ha-bían sido compradores y recibieron solamente una parte de la finca, con ciertas limitaciones. Además, el punto concreto fué planteado en una moción de nuevo juicio.
El segundo fundamento para la reconsideración 'consiste, en que no habiendo pagado el precio de la venta en su totali-dad, la apelante, la Compañía Azucarera del Este, cuyo hecho aparecía en la escritura de traspaso, que la inscripción de esa escritura en el registro de la propiedad hizo responsable a los otros apelantes como compradores subsiguientes. En contestación a esto, puede decirse que la escritura no mostraba claramente que una parte de la venta' fuera efectivamente retenida, o que hubiera tenido lugar ninguna otra cosa sino la novación. Fué preciso analizar el documento y la ley para *143llegar a la conclusión de que la parte del precio de la venta fuese retenida, si es que lo fue. En verdad, el fundamento de la opinión es que al encontrar la Compañía Azucarera del Este que no se debía tanto al banco como dicha compañía creía, quedó en la obligación de pagar a los apelados. Sin embargo, la prueba- de la parte demandada, tal como aparece de la exposición del caso, no demuestra que en' el registro se hiciera constar la cantidad debida por la Compañía Azucarera como precio aplazado en forma tal que sirviera de notificación a los subsiguientes compradores, los otros demandados en este caso. Además, este criterio con respecto a la anotación del registro ha surgido por primera vez en esta moción para reconsideración. Por la demanda no quedaron informados los demandados de dicha reclamación. E3* parecer de la corte sentenciadora era completamente distinto y no se hizo nin-guna indicación con- excepción de la de que dos de los deman-dados se componían principalmente de los mismos directores de la Compañía Azucarera y eran continuadores de esa última. Ante este tribunal no se hizo semejante proposición hasta la fecha. La moción debe ser negada.'

Denegada la reconsideración.

Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
Juez disidente: Sr. MacLeary.
El Juez Presidente Sr. Hérnández no tomó parte en la resolución.de esta moción. ■